Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application (for convenience, paragraph references reflect the PG Pub version of the examined specification – US Pub 20220218332):
Answer to the following specific question seeking Applicant’s factual knowledge:
During the search, the Examiner has identified US Pub 20150374372 (app 14/734,159, published 12/31/2015, assigned to Covidien LP), which appears to include several figures and paragraphs that are also included in the examined application by assignee CILAG. For example, Figures 1-8 and Paragraphs 0360-0376 of the examined application appears to be identical to Figures 1-8 and Paragraphs 0080-0092, respectively, of US Pub 20150374372.  Note that Figs. 1-8 of the examined application have not been designated as being Prior Art themselves. 
The individuals identified under 1.56(c) and the Assignee are invited to provide statements clarifying either (A) that the identified similarity with the prior art is coincidental or (B) the manner in which US Pub 20150374372 was used to draft the current application, and/or was used in the invention process (note Paras 0360-0376 and Figs. 1-8 which appear identical to content of US Pub 20150374372).
Factual information (per 37 CFR 1.105 :
The process through which information was collected and used to draft the application (including drafting of drawings which appear identical), particularly contributions from US Pub 20150374372 or from applications related thereto;
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20220218332). Appropriate correction is required:
The Abstract and Title are not descriptive.  A new title and abstract are required that are clearly indicative of the invention to which the claims are directed. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20220218332):
IN THE EVENT  Figures 1-8 represent known technology (i.e. prior art, see discussion in the “Requirement for Information” section above), they should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 26, the scope of the claim is unclear, particularly in light of claim 26 being an improper dependent of Claim 23 (see related discussion below).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Note that the limitations of Claim 26 appear to duplicate already present limitations of parent claim 23, word by word.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub 20110155781 by Swensgard et al. (“Swensgard”), in view of US Pub 20080262305 by Omoto (“Omoto”), in further view of US Pub 20140263550 by Aranyi et al. (“Aranyi”).
Regarding Claim 21, Swensgard teaches a surgical robotic system (10 is a “motor-driven surgical cutting and fastening instrument 10”, Para 0016; Figs. 1-2; note “control system” and “motor” discussed below, hence “robotic” ) for deploying staples (Para 0026), from a staple cartridge including a sled (Para 0026: “sled 33, a staple cartridge 34”; also Para 0026: “sled 33 may be part of the cartridge 34”), the surgical robotic system comprising:
a housing (assembly of 6 and 8, Fig. 1), wherein the housing comprises a rotary drive (drive shaft 48, Para 0027-0028); 
a motor (Para 0024: “An electric motor, located in the pistol grip portion 26 of the handle 6 of the instrument 10”; also 104 Fig. 9) that applies a rotary motion to the rotary drive (Para 0024: “rotatable drive shaft located within the shaft 8 … An electric motor… to drive … the drive shaft”); 
a surgical tool that releasably attaches (assembly of elements identified and discussed below attaches at the proximal-most portion of tube 40 shown in Figs. 4 or 5 is shown capable of being unattached as shown in the drawings, thus releasably attachable) to the housing, the surgical tool comprising: 
an end effector (pair of jaws 22/24 detailed below, e.g. Fig. 3), comprising: 
a first jaw (anvil 24 in Fig. 1, 5); and 
a second jaw (22, Fig. 5), movable relative to the first jaw from an open configuration toward a closed configuration (Para 0026: “anvil 24 may be pivotably opened and closed”), wherein the second jaw comprises a longitudinal channel 22 (Fig. 3) configured to releasably receive the staple cartridge (Fig. 3 shows the cartridge 34 in its removed state out of jaw/channel 22, fully capable of being supplanted by another identical cartridge 34, thus “replaceable” as recited; additionally  see Para 005: “disposable cartridge”); 
a rotary interface (52a-c in Fig. 4 or 6, Para 0028) that releasably couples (Fig. 4) to the rotary drive 48; 
a firing assembly (36, 32, Fig. 6, Para 0028), wherein the rotary interface is configured to effect a motion of the firing assembly to advance the sled 33 from an unspent position (a proximal-most position of sled 33 – note further details of wedge sled 218 in the incorporated by reference US Pat  6,978,921, Fig. 11) within the staple cartridge, wherein the firing assembly comprises a firing member 32 (Para 0028: “main drive shaft 48 …rotate …gear assembly 52 a-c causes … helical screw shaft 36 to rotate, which causes the knife driving member 32 to travel longitudinally along the channel 22”) , comprising: 
a first camming portion  configured to engage the first jaw 24(upper cam of knife driving member 32, Fig. 6; also note US Pat  6,978,921 as incorporated by reference per Para 0026 – note upper guiding pin 38 engaging an anvil channel – Fig. 3-4, also see Figs. 2, 11, 14, 17-21)); and 
a second camming portion configured to engage the second jaw 22 (lower cam of knife driving member 32, Fig. 6; also note US Pat  6,978,921 as incorporated by reference per Para 0026 – note lower guiding pin/foot 46/44 engaging a cartridge channel – Fig. 3-4; also see Figs. 2, 11, 14, 17-21); 
[NOT TAUGHT: a lockout member]; 
a user interface (Para 0039: “controller 108 may output control signals to … output devices 124…may comprise visual indicators, such as illuminators…audible indicators”); and 
a control circuit 108 communicably coupled to the motor (Para 0038: “couples power to the motor 104 such that the motor 104 forward rotates”)  and the user interface (Para 0039, see above), wherein the control circuit 108 is configured to: 
activate the motor to effect the motion of the firing assembly (Para 0038: “controller 108 outputs a control signal …to cause the forward/reverse switch 102 to be in a state …such that the motor 104 forward rotates”); 
monitor (Para 0039: “controller 108 …receive feedback from the motor 104 regarding conditions”) [NOT TAUGHT: a current draw of the motor during the motion of the firing assembly]; 
detect a fault state (Para 0047: “control circuit may prevent actuation of the electric motor”, based on a detected tissue thickness – note logical lead NO when tissue thickness is determined to be out of range, from logical blocks 150 to 152 in the algorithm of Fig. 11, Para 0038: “If … outside of the … range … the controller 108 controls the power … so that power …is not coupled to the motor 104” ) [NOT TAUGHT: based on the current draw of the motor] ; 
stop the motor based on the detection of the fault state (Para 0038: “If … outside of the … range … the controller 108 controls the power … so that power …is not coupled to the motor 104” ); and 
cause the user interface to alert a user regarding the fault state (Para 0039: “second LED may be turned on when the clamped tissue thickness is outside the specified thickness range for the staple cartridge”; note that said alert corresponds to the fault state detected by Swensgard’s surgical instrument, namely that clamped tissue is outside a prescribed range).
Therefore, Swensgard teaches most of the limitations, yet is silent about a lockout member, and about the alerted fault state being based on a current exceeding a prescribed threshold.
Omoto teaches, with another medical robotic system (Abstract, Fig. 1), a safe method of controlling a motor 81 (“MOTOR” in step S1 of Fig. 11), by providing a control system monitoring the current (“I” per Figs. 9 and 11) to the motor and constantly comparing said current/load against a predetermined threshold “Ita” (see decision box S11 in Fig. 11). As soon as the detected current I (representing a “load”) exceeds the predetermined threshold Ita, the control system stops the motor (Step S7, Fig. 11). Omoto teaches that this type of control is advantageously designed to ensure safe motor operation and reduce the risk of motor failure because of overload (Para 0176: “allows a reduction in load on the motor 81 and curbing heat generated by the motor 81”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard and Omoto before them at the time the application was filed, to modify the control system 108 of the Swensgard instrument in such a way to enable, in additional to Swensgard’s detection of a fault state based on detected tissue clamped thickness exceeding a prescribed thickness, to also monitor a current draw of the motor and determine another fault state when said current exceeds a prescribed threshold, the modified control system 108 stopping the motor when the additional fault state is detected, as taught by Omoto. A person of ordinary skill in the art  would have been motivated to make such modification in order to avoid failure of the motor by protecting it against overload (Omoto’s Para 0010: “predicting and avoiding a stop of a drive source [nn. MOTOR] caused by an increase in load”), resulting in a more efficient (Omoto’s Para 0010: “improving working efficiency”) and reliable instrument. In other words, a person of ordinary skill in the art  would have appreciated the advantage of  the modified instrument, as it would have reduced the risk of motor failure though overheating, and it would have ensured safe motor operation (Omoto Para 0176, see above).
Swensgard as modified by Omoto does not expressly disclose a lockout member blocking advancement of the firing member in a locked state.
Aranyi teaches another surgical robotic system (stapler 100 ), advantageously equipped with a lockout member (latch 132) movable from a locked state (Fig. 7)  to an unlocked state by the sled 115 while the sled 115 is in an unspent position (Para 0061: “positioned on actuation sled 115 to …rotate latch 132 into the unlocked position when cartridge 112 is being coupled to jaw member 108 (FIGS. 12-13).”) , wherein the lockout member is configured to block advancement of the firing member while the lockout member is in the locked state (Para 0052: “In the locked position, latch 132 is positioned to …prevent distal advancement of drive member "D."”).  Aranyi teaches that the advantage of the lockout member is that inadvertent firing of the firing member is prevented before a proper staple cartridge is seated/installed (Para 0041: “to prevent firing of the surgical stapling apparatus prior to installing a cartridge, or including a spent or empty cartridge installed” or Para 0047: “lock assembly 130 that is operable to prevent advancement of the working end 101 of drive member "D" distally when the cartridge 112 has been fired or is absent”; Para 006: “desirable to prevent inadvertent advancement of the drive member of the reload when a staple cartridge is absent from the tool assembly or has been fired”).
It would have been obvious to a person of ordinary skill in the art having the teachings of Swensgard, Omoto, and Aranyi before them at the time the application was filed, to modify the Swensgard/Omoto surgical robotic system to also include a lockout member movable from a locked state to an unlocked state by the sled while the sled is in the unspent position, wherein the lockout member is configured to block advancement of the firing member while the lockout member is in the locked state, as taught by Aranyi. A person of ordinary skill in the art  would have appreciated the advantage of a so-improved surgical stapler, as it would prevent inadvertent firing of the firing member “when a staple cartridge is absent from the tool assembly or has been fired” (Aranyi Para 0006).

Regarding Claim 24, the limitations claimed are similar to those of the above-discussed Claim 21, and the rejection over Swensgard, Omoto and Aranyi applies in a similar fashion (refer to the 35 USC 103 rejection of Claim 21, above). For context, note a comparative analysis of Claim 24 vs. Claim 21, below.

    PNG
    media_image1.png
    530
    828
    media_image1.png
    Greyscale

Comparative analysis of Claims 24 and 21, demonstrating similar limitations being recited.

Regarding Claim 22 and 25 (similar limitations, different dependency) , the modified surgical system of Swensgard, Omoto and Aranyi includes all limitations, including that the detection of the fault state by modified control circuit 108 is based on a predetermined threshold associated with the current draw of the motor (refer to the details of the 35 USC 103 rejection of Claim 21, above, including references to Omoto’s predetermined threshold “Ita”, per decision box S11 in Fig. 11; note that when detected current I exceeds the predetermined threshold Ita, the control system stops the motor - Step S7, Fig. 11). 

Regarding Claim 23 and 26 (similar limitations, different dependency; also note related discussion under 35 USC 112a/d, above) , Swensgard further teaches that the control circuit 108 is configured to cause the motor to reset the firing member (Para 0035:” controller 108 … may reverse the rotation of the motor 104 when the cutting instrument 34 reaches the end of the cutting stroke. The controller 108 may also reduce the rate of rotation of the motor 104 when the cutting instrument is close to its initial, home position at the proximate end of the end effector 12 when the cutting instrument is retracted, and may stop the motor 104 when the cutting instrument is fully retracted.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731